Citation Nr: 1423017	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-47 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected loss of interphalangeal joint between the middle and distal left index finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was scheduled for a videoconference Board hearing at the RO in September 2011.  He failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran underwent a VA examination in July 2009, the examiner did not review the Veteran's claims file, provide relevant information for rating the Veteran's index finger disability as an amputation, or evaluate scarring related to the Veteran's left index finger disability.  

When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that another examination is needed to determine the level of impairment of the Veteran's service-connected left index finger disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the severity and manifestations of his service-connected loss of interphalangeal joint between the middle and distal left index finger.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions, and to comment on the severity of the Veteran's left index finger disability.  The examiner is asked to:

(a) Report all signs and symptoms necessary to evaluate the disability under the rating criteria for amputation of an index finger.  In particular, the examiner should indicate whether the amputation of the Veteran's left index finger is through the middle phalanx or at the distal joint; without metacarpal resection, at proximal interphalangeal joint or proximal thereto; or, with metacarpal resection (more than one-half the bone lost).  The examiner should also indicate if both the metacarpophalangeal and proximal interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone.  The examiner should identify any functional impairment and any other manifestations of the disability. 

(b)  Describe the manifestations of any scarring on the Veteran's left index finger, to include a measurement of the length and width of the scar, the area of the scar in square inches, whether the scar is poorly nourished, with repeated ulceration; unstable; and tender or painful on examination, and whether or not the scar causes limitation of motion of any body part.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



